NOTE: This order is nonprecedential
United States Court of Appeals
for the iFederaI Circuit
LINCOLN FOODSERVICE PRODUCTS, LLC,
Plczintiff-Appellant,
V.
TURBOCHEF TECHNOLOGIES, INC.,
Defendant-Appellee. '
2010-1315
Appea1 from the United States District Court for the
Northern District of Texas in case no. 07-CV-1707, Judge
DaVid C. Godbey.
ON MOTION
ORDER
Turbochef Techno10gies, Inc. moves for a 30-day ex-
tension of time, until October 25, 2010, to file its brief
Accordingly,
IT ls ORDERED THA'r:
The motion is granted No further extensions should
be anticipated

LINCOLN FOODSERVICE V. TURBOCHEF
Date
cc: David G. Wi11e, Esq.
Timothy J. Vezeau, Esq.
s21
2
FOR THE COURT
SEP 2 0 mm /s/ J an Horba1y
J an Horbaly
C1erk
“*1H°2*z'.:i'S!,'E:§*¢'{,=n'°“
sep zo2r)1@
.|AN HORBALY
CLERK